                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                        Civil Action No. 5:20‐cv‐00649
 AUDRA HOLLAND,                               )
                                              )
                                   Plaintiff, )
                                              )
 vs.                                          )
                                              )    JURY TRIAL DEMANDED
 MONARCH RECOVERY                             )
 MANAGEMENT, INC.,                            )
                                              )
                                 Defendant. )

                                     COMPLAINT

I.     INTRODUCTION

       1.      This action is brought by Plaintiff Audra Holland (“Plaintiff”) for

statutory damages and civil penalties against the Defendant Monarch Recovery

Management, Inc. (“Defendant”), for violation of the Fair Debt Collection Practices

Act, 15 U.S.C. §§1692 et seq. (“FDCPA”) and the North Carolina Collection Agency

Act, N.C.G.S. §§ 58‐70‐1 et seq. (“NCCAA”), which prohibit debt collectors and

collection agencies from engaging in abusive, deceptive, and unfair practices, and

threatening action not permitted by law.

II.    JURISDICTION

       2.      Venue is proper in this district as all relevant events took place here.



            Case 5:20-cv-00649-FL Document 1 Filed 12/02/20 Page 1 of 11
       3.      Jurisdiction for the District Court for the Eastern District of North

Carolina arises under 15 U.S.C. § 1692k(d) and 28 U.S.C. § 1331. Jurisdiction over

state law claims arises under 28 U.S.C. § 1367.

III.   PARTIES

       4.      Plaintiff Audra Holland is an individual who resides in Benson, North

Carolina.

       5.      Ms. Holland allegedly incurred a debt.

       6.      Ms. Holland is a “consumer” as defined by the FDCPA, 15 U.S.C. §

1692a(3).

       7.      Ms. Holland is a “consumer” as defined by the NCCAA, N.C.Gen.Stat.

§ 58‐70‐90(2).

       8.      Defendant is a corporation and collection agency with its principal

office in Bensalem, Pennsylvania.

       9.      Defendant is engaged in the collection of debts from consumers using

the mail and telephone.

       10.     Defendant regularly attempts to collect consumer debts alleged to be

due to another.

       11.     Defendant engages, directly or indirectly, in debt collection from

consumers.



            Case 5:20-cv-00649-FL Document 1 Filed 12/02/20 Page 2 of 11
       12.     Defendant holds a collection agency permit issued by the North

Carolina Department of Insurance.

       13.     Defendant was and is a “debt collector” as defined by the FDCPA, 15

U.S.C. §1692a(6).

       14.     Defendant was and is a “collection agency” as defined by the NCCAA,

N.C.Gen.Stat. §§ 58‐70‐15(a) and 58‐70‐90(1)..

IV.    FACTUAL ALLEGATIONS

       A.      Plaintiff Audra Holland

       15.     Due to a marriage, Ms. Holland was previously known as Audra

Luckham.

       16.     Due to a marriage, Ms. Holland was previously known as Audra

Cotten.

       17.     Ms. Holland used a Synchrony Bank “Paypal” credit card to make

purchases of personal and household items.

       18.     Ms. Holland was unable to maintain timely payments toward the

Synchrony Bank “Paypal” credit card, resulting in a balance allegedly owed (“the

Debt”).

       19.        The Debt was incurred for personal, family, or household purposes,

e.g., clothing.



            Case 5:20-cv-00649-FL Document 1 Filed 12/02/20 Page 3 of 11
      20.     Defendant obtained the Debt after it entered default.

      21.     By correspondence dated December 4, 2019, Defendant arranged for the

preparation and transmittal of a letter to Ms. Holland at her residence in an attempt

to collect the Debt. Defendant’s December 4, 2019, letter to Ms. Holland is attached

hereto as Exhibit A.

      22.     Exhibit A was addressed to Audra Luckham.

      23.     Exhibit A referred to the Debt.

      24.     Exhibit A contains, “This is to advise you that your account has been

transferred to our office for collection by SYNCHRONY BANK.

Exhibit A.

      25.     Exhibit A contains, “Unless you notify this office in writing within 30

days after receiving this notice that you dispute the validity of this debt, or any

portion thereof, this office will assume that this debt is valid.”

      26.     Exhibit A was the initial communication from Defendant to Ms.

Holland regarding the Debt.

      27.     As explained below, and as found by the Second, Fourth, and Ninth

Circuits, the FDPCA affords consumers the right to dispute the debt to prevent the

collector from assuming the debt is valid, and that dispute may be made orally or

in writing.



         Case 5:20-cv-00649-FL Document 1 Filed 12/02/20 Page 4 of 11
      28.     Defendant’s Exhibit A narrows the consumer’s right to dispute a debt

to a right to dispute a debt only in writing. Indeed, a writing requirement was

unilaterally imposed by Defendant – a requirement that violates the FDCPA.

      29.     Upon information and belief, Defendant made additional attempts to

collect from Plaintiff, both by mail and telephone.

      30.     Plaintiff demands a trial by jury over all claims.

      B.      The Fair Debt Collection Practices Act

      31.     “In interpreting the demands of the FDCPA, we bear in mind that the

statute was enacted ‘to eliminate abusive debt collection practices’ which ‘contribute

to the number of personal bankruptcies, to marital instability, to the loss of jobs, and

to invasions of individual privacy.’ 15 U.S.C. § 1692(a), (e).” Miller v. Payco‐General

American Credits, Inc., 943 F.2d 482, 483‐84 (4th Cir. 1991).

      32.     “The FDCPA protects consumers from abusive and deceptive practices

by debt collectors, and protects non‐abusive debt collectors from competitive

disadvantage. 15 U.S.C. § 1692e. Section 1692e forbids the use of ‘any false,

deceptive, or misleading representation or means’ in debt collection, and provides

a non‐exhaustive list of prohibited conduct, including:*** (10) The use of any false

representation or deceptive means to collect or attempt to collect any debt or to

obtain information concerning a consumer.” United States v. National Financial Servs.,



           Case 5:20-cv-00649-FL Document 1 Filed 12/02/20 Page 5 of 11
98 F.3d 131, 135 (4th Cir. 1996).

      33.    Violations of Section 1692e are viewed from the perspective of the “least

sophisticated consumer.” National Financial Servs., 98 F.3d at 135‐36. “[E]valuating

debt collection practices with an eye to the ‘least sophisticated consumer’ comports

with basic consumer‐protection principles.” Id. at 136. The purpose of that standard

“is to ensure that the FDCPA protects all consumers, the gullible as well as the

shrewd.” Id. at 136 quoting Clomon v. Jackson, 988 F.2d 1314, 1318 (2nd Cir. 1983).

      34.    Section 1692g(a) expressly requires all debt collectors to communicate

five pieces of information to every consumer.

      Within five days after the initial communication with a consumer in
      connection with the collection of any debt, a debt collector shall, unless
      the following information is contained in the initial communication or
      the consumer has paid the debt, send the consumer a written notice
      containing—

      (1) the amount of the debt;

      (2) the name of the creditor to whom the debt is owed;

      (3) a statement that unless the consumer, within thirty days after
      receipt of the notice, disputes the validity of the debt, or any portion
      thereof, the debt will be assumed to be valid by the debt collector;

      (4) a statement that if the consumer notifies the debt collector in writing
      within the thirty‐day period that the debt, or any portion thereof, is
      disputed, the debt collector will obtain verification of the debt or a copy
      of a judgment against the consumer and a copy of such verification or
      judgment will be mailed to the consumer by the debt collector; and



         Case 5:20-cv-00649-FL Document 1 Filed 12/02/20 Page 6 of 11
      (5) a statement that, upon the consumer’s written request within the
      thirty‐day period, the debt collector will provide the consumer with the
      name and address of the original creditor, if different from the current
      creditor.

15 U.S.C. § 1692g(a).

      35.      To prevent the debt collector from assuming the debt valid, the FDCPA

requires the consumer to dispute the debt ‐ orally or in writing. 15 U.S.C. §

1692g(a)(3). Indeed, Section 1692g(a)(3) does not contain a writing requirement.

However, Defendant’s use of its form letter, represented here by Exhibit A,

eliminates the consumer’s statutory right to dispute the Debt orally by unilaterally

imposing a written dispute requirement to prevent the assumption of validity. See

Clark v. Absolute Collection Serv., 741 F.3d 487, 491 (4th Cir. 2014); Hooks v. Forman, 717

F.3d 282, 286 (2d Cir. 2013); Camacho v. Bridgeport Financial, Inc., 430 F.3d 1078, 1082

(9th Cir. 2005).

       C.      The North Carolina Collection Agency Act

      36.      The NCCAA shares similar purposes and provisions with the FDCPA,

including the prohibition of false, deceptive, and misleading representations, cf

N.C.Gen.Stat. § 58‐70‐110 and 15 U.S.C. § 1692e, and unfair practices. Cf.

N.C.Gen.Stat. § 58‐70‐115 and 15 U.S.C. § 1692f. As such, the FDCPA standards

established by the Fourth Circuit may be used as a model for analyzing collection


            Case 5:20-cv-00649-FL Document 1 Filed 12/02/20 Page 7 of 11
agency communications under the NCCAA. See DIRECTV, Inc. v. Cephas, 294 F.

Supp. 2d 760, 763 (M.D.N.C. 2003). See supra, ¶¶ 29‐31.

        37.   North Carolina “hold[s] debt collection agencies regulated under

Chapter 58 to a higher standard ... than the standard to which other entities engaged

in debt collection are held under” other state statutes. Simmons v. Kross Lieberman &

Stone, Inc., 746 S.E.2d 311, 316 (N.C.Ct.App. 2013).

V.      COUNT ONE – FAIR DEBT COLLECTION PRACTICES ACT

        38.   Plaintiff repeats, realleges, and incorporates by reference the foregoing

paragraphs.

        39.   Defendant’s violations of the FDCPA include, but are not limited to:

              A.    using any false, deceptive, or misleading representation or
                    means in connection with the collection of any debt in violation
                    of 15 U.S.C. §§ 1692e and e(10);

              B.    threatening to take any action not permitted by law, in violation
                    of 15 U.S.C. § 1692e(5); and

              C.    falsely representing that a consumer’s dispute of the alleged
                    debts must be “in writing”, in violation of 15 U.S.C. §
                    1692g(a)(3).

        40.   As a result of Defendant’s violations of the FDCPA, Plaintiff is entitled

to an award of actual damages, statutory damages, costs, and reasonable attorney

fees.




          Case 5:20-cv-00649-FL Document 1 Filed 12/02/20 Page 8 of 11
VI.   COUNT TWO – NORTH CAROLINA COLLECTION AGENCY ACT

      41.   Plaintiff repeats, realleges, and incorporates by reference the foregoing
paragraphs.
      42.   Defendant’s violations of the NCCAA include, but are not limited to:

             A.    collecting or attempting to collect a debt alleged due and owing
                   from a consumer by means of any unfair threat, coercion or
                   attempt to coerce, in violation of N.C.G.S. § 58‐70‐95;

             B.    threatening to take any action not permitted by law, in violation
                   of N.C.G.S. § 58‐70‐95(8); and

             C.    collecting a debt by fraudulent, deceptive or misleading
                   representation, in violation of N.C.G.S. § 58‐70‐110.

      48.    As a result of Defendant’s violations of the NCCAA, Plaintiff is entitled

to an award of civil penalties, costs, and reasonable attorney fees.

VIII. REQUEST FOR RELIEF

      WHEREFORE, Plaintiff Audra Holland requests that judgment be entered in

her favor against Defendant Monarch Recovery Management, Inc. for:

             A.    Statutory damages in the amount of $1,000, pursuant to 15 U.S.C.
                   § 1692k(a)(2);

             B.    Civil penalties in the amount of $500 ‐ $4,000 for each violation,
                   pursuant to N.C.G.S. § 58‐70‐130(b);

             C.    Costs and reasonable attorney fees pursuant to 15 U.S.C. §
                   1692k(a)(3) and N.C.G.S. § 75‐16.1; and

             D.    For such other relief as the Court may find to be just and proper.




         Case 5:20-cv-00649-FL Document 1 Filed 12/02/20 Page 9 of 11
December 2, 2020
                            /s/ Craig M. Shapiro
                            Craig M. Shapiro (State Bar # 48887)
                            Koury L. Hicks (State Bar # 36204)
                            Law Offices of John T. Orcutt, P.C.
                            1738 Hillandale Rd, Suite D
                            Durham, North Carolina 27705
                            (919) 286‐1695
                            (919) 286‐2704 (facsimile)
                            cshapiro@johnorcutt.com
                            khicks@johnorcutt.com

                            ATTORNEYS FOR PLAINTIFF




       Case 5:20-cv-00649-FL Document 1 Filed 12/02/20 Page 10 of 11
Exhibit A

            Case 5:20-cv-00649-FL Document 1 Filed 12/02/20 Page 11 of 11
